Citation Nr: 0911694	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-38 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for 
tonsillitis and pharyngitis.  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from June 1957 to October 
1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in August 2006, a statement of the 
case (SOC) was issued in October 2006, and a substantive 
appeal was received in November 2006.  


FINDING OF FACT

Tonsillitis and pharyngitis have not been shown to be 
productive of stricture or obstruction of the pharynx or 
nasopharynx, or pathology or paralysis of the soft palate.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for tonsillitis and 
pharyngitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.27, 4.31, 4.97, 
Diagnostic Code 6521 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in November 2005.  Additionally, in March 2006, the 
veteran was provided with notice of the types of evidence 
necessary to establish a disability rating and the type of 
evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of tonsillitis and pharyngitis, and 
the effect of that worsening on employment and daily life.  
The Board believes it significant that the veteran has made 
multiple claims for a compensable rating for tonsillitis and 
pharyngitis, and was made aware of the specific schedular 
criteria in the November 1982, March 1990, and August 2005 
Board decisions.  Moreover, specific schedular criteria were 
again provided to him in the October 2006 statement of the 
case.  The Board finds that the veteran has had actual 
knowledge of the elements outlined in Vazquez and that no 
useful purpose would be served by remanding to the RO to 
furnish notice as to elements of his claim which the veteran 
has already effectively been made aware of.  Such action 
would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains a VA examination performed in February 2006.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied.  For all the foregoing reasons, the Board will 
proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The veteran has claimed entitlement to a compensable rating 
for tonsillitis and pharyngitis.  The Board notes that the RO 
granted service connection in August 1958 for tonsillitis and 
pharyngitis with an evaluation of 0 percent effective October 
8, 1957.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Diagnostic Code 6521 provides a single 50 percent rating for 
stricture or obstruction of the pharynx or nasopharynx, or; 
absence of the soft palate secondary to trauma, chemical 
burn, or granulomatous disease, or; paralysis of the soft 
palate with swallowing difficulty (nasal regurgitation) and 
speech impairment.  38 C.F.R. § 4.97, Diagnostic Code 6521.

Where the Schedule does not provide a zero percent 
evaluation, a zero percent evaluation shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

The veteran underwent a VA examination in February 2006.  The 
veteran reported frequently losing his voice, burning 
sensation in the throat, dysphagia, shortness of breath, and 
conjunctivitis.  He denied speech impairment and disease 
affecting the soft palate.  

Upon physical examination, the veteran had normal nasal 
mucosa.  There were no polyps, evidence of bacterial 
rhinitis, or partial or complete obstruction of the nostrils.  
The examiner diagnosed normal nasal and pharyngeal 
examination.  The examiner opined that the pharyngeal mucosa 
is normal and the condition is not disabling.  

Private medical records from Dr. R.G. dated in August 2006 
reflect that Dr. R.G. diagnosed chronic gastritis and chronic 
esophagitits secondary to gastroesophageal reflux disease.  
These treatment records do not reflect a finding of 
tonsillitis and pharyngitis.  

There is no suggestion of stricture or obstruction of the 
pharynx or nasopharynx, or pathology or paralysis of the soft 
palate, such as to warrant a compensable rating under 
Diagnostic Code 6521.  For example, the February 2006 VA 
examiner found no obstruction of the nostrils and that the 
condition was not disabling.  Thus, a compensable evaluation 
is not warranted for the veteran's service-connected 
tonsillitis and pharyngitis.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The record does not show that the 
tonsillitis and pharyngitis resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  The effect of the tonsillitis and 
pharyngitis on the veteran's ability to hold employment 
appears to be contemplated by the currently assigned 
noncompensable rating.  Therefore, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for tonsillitis and 
pharyngitis is not warranted.  

The appeal is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


